Citation Nr: 1549964	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to July 1991.  In addition, he had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana

In his June 2013 substantive appeal, the Veteran limited his appeal to the three issues identified on the title page.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  At the hearing, the Veteran submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  The record was also left open for 60 days but no additional evidence was submitted.

The issues of entitlement to service connection for a right ankle disability, and the reopened claims of entitlement to service connection for a left knee disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an unappealed February 2011 rating decision, claims of service connection for a left knee disability and a left hip disability were denied.  

2.  Evidence received since the February 2011 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims of entitlement to service connection for a left knee disability and a left hip disability.  


CONCLUSIONS OF LAW

1.  The February 2011 RO decision, which denied the Veteran's claims of entitlement to service connection for a left knee disability and a left hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Previously Denied Claims

Laws & Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Service connection was denied for a left knee disability and a left hip disability in a February 2011 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection for a left knee disability and a left hip disability was denied based on the RO's determination that the evidence did not show disability of the left knee or a left hip disability related to service.  

Because the Veteran did not submit a notice of disagreement to the February 2011 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the February 2011 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's February 2011 rating decision includes the Veteran's testimony at the August 2015 Board hearing to the effect that his VA orthopedic surgeon stated that his hips were prone to deteriorate because of the injuries to his ankle and knee.  The Board notes that the Veteran is service-connected for degenerative joint disease of the right hip.  In addition, the Veteran stated that as a medic during service in the Southwest Theater of Operations in support of Desert Storm, he trudged through the sand wearing not only a ruck sack but also a a 35-pound first aid pack, aggravating ankle symptoms he had while on active duty prior to that deployment.  Further, at the August 2015 Board hearing, the Veteran submitted a letter from a "Senior Medic" and "Non-Commissioned Officer in Charge [NCOIC] of the Opposing Forces (OpFor) who noted having served in the Reserves with the Veteran from 1992 to 1997 with the 337th Combat Support Hospital.  The letter states that during annual training in the summer of 1994 at Fort McCoy, as part of the Quick Reaction Force (QRF), he observed the Veteran limping in pain and favoring the right ankle, noting the Veteran's contemporaneous statement that he had initially injured his right ankle during active duty.  The Board notes that although service connection for a right ankle disability has not been established, as reflected in the remand below, service treatment records reflect right ankle symptoms during service.  

When considered with previous evidence of record, to include the Veteran's DD FORM 214 reflecting his military occupational specialty (MOS) was medical specialist, as well as service in the Southwest Asia Theater of Operations, from August 1990 to March 1991, the Board finds the evidence added to the record since the February 2011 rating decision raises a reasonable possibility of substantiating the claims of service connection for a left knee disability and a left hip disability.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims of entitlement to service connection for a left knee disability and a left hip disability are addressed in the remand below.

ORDER

New and material evidence has been presented to reopen the claim of service connection for a left knee disability; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of service connection for a left hip disability; to that limited extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a right ankle disability, as well as disability of the left knee and left hip.  The record reflects a current diagnosis of arthritis of the right ankle, left knee, and left hip status post replacement.  

Although the Veteran has asserted entitlement to service connection for a left knee and left hip disability secondary to a right ankle disability, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  In view of the evidence, consideration of service connection on both a direct and secondary basis is warranted for all the claims on appeal.  

With respect to the right ankle, a November 1987 service treatment record reflects complaints of right ankle symptoms for four days.  In addition, records in December 1987 record note a foot injury.  

At the August 2015 Board hearing, the Veteran testified to having broken his right ankle on a repelling tower during active duty in May or June 1989, while assigned to the 24th Infantry Division, at Fort Stewart, Georgia.  He noted that after the right ankle was x-rayed at the infirmary, an orthopedic boot was prescribed, and that he was assigned light duty for approximately three weeks.  He added that although he was returned to full duty, he had follow-up treatment consisting of ankle wraps and pain medication, which was accomplished through his medical platoon.  In addition, he noted he had a recurrence of ankle symptoms during his deployment to the Southwest Asia Theater of Operations in Support of Desert Storm, noting having trudged through the sand wearing not only a ruck sack but also a 35-pound first aid pack.  

The Board notes that, although a December 2010 response from the National Personnel Records Center (NPRC) reflects that all service treatment records were sent to VA, none of the associated records document a right ankle injury in 1989.  VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  In light of the evidence and the Veteran's testimony, the Board finds that an exhaustive search must be conducted for medical records documenting a right ankle injury and/or treatment in 1989, to include from the Veteran's medical platoon of the 24th Infantry Division, at Fort Stewart, Georgia.  In addition, because service personnel records may reflect light duty status during the relevant time period, the Veteran's service personnel records are to be obtained and associated with the file.  

Additionally, the Veteran testified to having a recurrence of right ankle symptoms during annual training in Reserve service, for which he was treated at the infirmary.  The Board notes that his December 2010 claim indicates Reserve service from July 1991 to November 1997.  

A June 1993 treatment record reflects a soft tissue injury to the right ankle.  In addition, at the August 2015 Board hearing, the Veteran submitted a letter from the "Senior Medic" and "Non-Commissioned Officer in Charge [NCOIC] of the Opposing Forces (OpFor) who noted having served in the Reserves with the Veteran from 1992 to 1997 with the 337th Combat Support Hospital.  The letter states that during annual training in the summer of 1994 at Fort McCoy, as part of the Quick Reaction Force (QRF), he observed the Veteran limping in pain and favoring the right ankle, noting the Veteran's contemporaneous statement that he had initially injured his right ankle during active duty.  In view of the evidence, all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) should be verified to the extent possible.  In addition, another attempt to obtain complete Reserve records is to be conducted.  

In regard to a left knee disability, at the August 2015 Board hearing, the Veteran testified to having been treated for patellofemoral syndrome of the left knee while on active duty, noting a recurrence of left knee symptoms during service in the Southwest Theater of Operations.  A June 1990 service treatment record notes follow-up treatment for left knee pain, and a May 1991 referral to orthopedics reflects a history of chronic left knee pain for 21/2 years with recurrent buckling and swelling of the left knee.  

In addition, the Veteran stated that during a weekend drill in the Reserves, he went to sick call due to left knee symptoms, and that although the doctor recommended scoping the left knee, he opted for physical therapy instead so as to remain in deployable status.  A November 1995 Reserve record reflects a history of a meniscal tear on both sides of the left knee in August 1989 as a result of a fall out of a helicopter during active duty, and prior evaluations by three doctors were noted.  In addition, a March 1996 Reserve record reflects a profile for recurrent left knee swelling and pain with running.  

The Board notes that the July 2012 VA examination report reflects a history of a twisting injury to the left knee during a training exercise on a repelling tower in April 1988 or 1989, and of also of twisting his left knee when exiting a helicopter.  Physical therapy four days per week for six months was noted, along with assignment to light duty.  

The Board notes that, although the January 2011 and April 2013 VA opinions are to the effect that the Veteran's left knee arthritis is not at least as likely as not related to a period of active service and more likely related to normal wear and tear, the opinions do not adequately address the contemporaneous evidence or the Veteran's statements with respect to continuing symptoms during and since service.  Thus, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his left knee disability.  

With respect to a left hip disability, the Board notes that the Veteran is service-connected for right hip arthritis, and although a January 2011 VA opinion is to the effect that left hip arthritis was not related to service, the opinion is based, at least in part, on a finding that service treatment records were negative for left hip complaints.  However, the impression of pelvic x-ray examination during service in July 1990 included bilateral acetabular joints ischial tuberosities.  

In addition, and potentially relevant to all of the claims on appeal, service inpatient records reflect a cholecystectomy in April 1989, a July 1990 service treatment record reflects diagnoses of chronic compulsive eating disorder and overeating syndrome with obesity.  A July 2013 VA treatment record notes the Veteran's weight was in excess of 300 pounds and "has overweight his left knee and hip because of his right ankle pain and abnormal gait.

Further, and although the April 2012 VA opinion is to the effect that the Veteran's left hip arthritis was not caused or aggravated by service-connected right hip arthritis, in view of the evidence and the Veteran's testimony that his orthopedic surgeon indicated that his hips were prone to deteriorate because of the injuries to his ankle and knee, the Board finds that the evidence is not completely adequate for a determination.  Thus, the Veteran is to be afforded a VA examination with respect to the nature and etiology of his left hip disability.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct an exhaustive search for all available records of treatment the Veteran received during active duty for his right ankle and left knee, to include from his medical platoon at Fort Stewart, Georgia.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Associate the Veteran's service personnel records with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain complete Reserve records with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

4.  To the extent possible, compile a complete list of all periods of ACDUTRA and INACDUTRA separately listed.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

5.  Obtain complete VA treatment records since January 2014.  

6.  After completion of the above, schedule the Veteran for a VA right ankle, left knee, and left hip examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability of the right ankle, left knee, or left hip, to include arthritis, had its onset during service, to include obesity, or within the initial year after separation from active duty in 1991; or had its onset during ACDUTRA; or is related to an injury sustained on a period of INACDUTRA; is otherwise related to service; or is caused by or aggravated by his service-connected right hip disability or any disability determined to be related to service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for opinions expressed should be provided.  

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


